The conviction is for unlawfully driving an automobile upon a public highway while under the influence of intoxicating liquor; penalty assessed at a fine of fifty dollars and confinement in the county jail for a period of five days. *Page 461 
The record is before us without bills of exception or statement of facts. The appellant entered a plea of guilty to the offense charged and waived a jury upon the trial.
No error has been perceived or pointed out which would authorize a reversal of the conviction.
The judgment is affirmed.